MEMORANDUM **
Genaro Gamboa Perez, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen removal proceedings and its previous decision denying his application for cancellation of removal. We dismiss in part and deny in part the petition for review.
We lack jurisdiction to review the BIA’s discretionary determination that Gamboa Perez failed to show exceptional and extremely unusual hardship. See Romero-Torres v. Ashcroft, 327 F.3d 887, 890 (9th Cir.2003).
The BIA did not abuse its discretion by denying the motion to reopen, because the BIA considered the evidence Gamboa Perez submitted and acted within its broad discretion in determining that the evidence was insufficient to warrant reopening. See Singh v. INS, 295 F.3d 1037, 1039 (9th Cir.2002) (The BIA’s denial of a motion to reopen shall be reversed only if it is “arbitrary, irrational or contrary to law.”).
No. 04-73607: DISMISSED.
No. 05-70433: DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.